Citation Nr: 1540239	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  09-14 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to separate service connection for neurological impairment of the bilateral lower extremities as secondary to service-connected back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1971 to February 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the appeal was subsequently transferred to RO in Roanoke, Virginia.

This case was before the Board in May 2013, when the Board denied entitlement to an increased rating in excess of 40 percent for low back strain with post lumbar fusion, S-1 nerve root compression, and intervertebral disc syndrome.  The May 2013 Board decision remanded the issue of entitlement to separate service connection for neurological impairment of the bilateral lower extremities as potentially part and parcel of the issue on appeal for an increased rating for the service-connected back disability.  See 38 C.F.R. § 4.71(a) (2014), General Rating Formula for Disease & Injuries of the Spine, Note (1)(2014).  

In his April 2009 substantive appeal, the Veteran requested a hearing before a member of the Board.  The Veteran was notified of Board hearings scheduled in October 2012 and March 2013.  However, he did not appear for either hearing.  Accordingly, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2014).  


FINDINGS OF FACT

1.  Separate service connection for sciatic nerve root involvement of the right lower extremity as secondary to the service-connected disability back disability, rated 40 percent, and separate service connection for sciatic nerve root involvement of the left lower extremity as secondary to the service-connected back disability, rated 20 percent, were each granted effective April 7, 2008 in a November 2013 rating decision.

2.  The record does not show that the Veteran has submitted a Notice of Disagreement (NOD) as to either the initial ratings or effective date of service connection assigned by the November 2013 rating decision which granted separate service connection for sciatic nerve root involvement of the right lower and separate service connection for sciatic nerve root involvement of the left lower extremity.  


CONCLUSION OF LAW

The claim of entitlement to separate service connection for neurological impairment of the bilateral lower extremities is dismissed in light of the absence of a case or controversy.  38 U.S.C.A. § 7105 (West 2014); Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to obtain evidence.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  However, in this case the benefit sought on appeal has already been allowed, and, thus, there is no case or controversy for the Board to adjudicate and no further discussion of the duties to notify or assist is warranted.

As noted above, the issue of entitlement to separate service connection for neurological impairment of the bilateral lower extremities as secondary to the service-connected back disability was remanded by the Board in May 2013.  The May 2013 Board remand directed a VA examination be afforded to the Veteran for clarification of the etiology of neurological impairment of the bilateral lower extremities and that the claim for separate disability ratings for neurological impairment of the bilateral lower extremities should thereafter be adjudicated in light of all the evidence of record.  However, the May 2013 Board remand stated that if the determination remained adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  A  November 2013 rating decision promulgated by the Appeals Management Center granted separate service connection for sciatic nerve root involvement of the right lower extremity as secondary to the service-connected disability back disability and assigned a 40 percent initial rating effective April 7, 2008, and granted separate service connection for sciatic nerve root involvement of the left lower extremity as secondary to the service-connected back disability and assigned a 20 percent initial rating effective April 7, 2008.  As both awards represent a full grant of the benefits sought, and neither has been appealed, there is no case or controversy for the Board to adjudicate in this matter, and the claim must be dismissed.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second NOD must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Simply put, the benefits sought on appeal have already been granted in full.


ORDER

The issue of entitlement to separate service connection for neurological impairment of the bilateral lower extremities as secondary to the service-connected back disability is dismissed.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


